DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 18, 19, 20, 22-26, 12 (renumbered 29) and 13 (renumbered 30) are objected to because of the following informalities: 
Regarding new claims 12 and 13, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Misnumbered claim 12 been renumbered claim 29 and Misnumbered claim 13 has been renumbered claim 30. 
Regarding claims 18, 19, 20, 22, 24, and 25, claim 18 recites “a first non-crystalline phase”, and then recites “the non-crystalline phase” in lines 2 and 4.  To remain consistent “the non-crystalline” phase should be changed to “the first non-crystalline phase”. Similarly claims 19, 20, 22, 24, 25 recite “the non-crystalline phase of the fondant” and to remain consistent “the non-crystalline” phase should be changed to “the first non-crystalline phase”.
Regarding claims 18 and 23, claim 18 recites “a second crystalline phase” and then in line 3 recites “the crystalline phase”, “the crystalline phase” should be changed to “the second crystalline phase to remain consistent. Similarly claim 23 in line 2 recites “the crystalline phase” and “the crystalline phase” should be changed to “the second crystalline phase to remain consistent.
Claim 18 recites “(awvalue)” and should be changed to “(aw value)”.
Claim 19 recites “(aw-value)” and should be changed to “(aw value)”.
Regarding claim 26, “glycose” should be “glucose”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-30 recites "A fondant”. The term “fondant” is defined in the instant specification to be a two phase sugar composition among other things..." The specification further states that " According to the invention, a fondant is among other things usable as an icing or coating for foodstuffs”. Refer to page 6. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fondant” in claim 18 is used by the claim to mean “a two phase sugar composition among other things,” while the accepted meaning is “confectionary paste comprising a two phase sugar composition.” The term is indefinite because the specification does not clearly redefine the term. The definition of the term in the specification that states that the term includes other things is vague and indefinite. It is suggested that applicant limit the term in the claims to clearly identify the type of product that is intended to be claimed so that the term fondant when recited in the claims would be more clearly identifiable, or provide clarity as to what “among other things” encompasses, without introducing new matter.
Regarding claim 20, claim 20 recites “the proportion of isomaltulose to sucrose in the noncrystalline phase” it is unclear if the “isomaltulose” and “sucrose” are the same as that recited in claim 18.
Regarding claims 20 and 21 claims 20 and 21, recites the limitation "the proportion of isomaltulose to sucrose…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, it is unclear if “(based on the total weight of the isomaltulose to sucrose in the non-crystalline phase)” is required by claim since it is in parenthesis.  For examination purposes it has been interpreted as required by the claim.  
Regarding claim 20, claim 20 recites “the total weight of the isomaltulose and sucrose in the non-crystalline phase”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, it is unclear if “(based on the total weight of the isomaltulose to sucrose in the fondant)” is required by claim since it is in parenthesis.  For examination purposes it has been interpreted as required by the claim.  
Regarding claim 21, the recites “the proportion of isomaltulose to sucrose in the fondant.”  It is noted that claim 18 already recites that the non-crystalline phase contains isomaltulose and the crystalline phase comprises isomaltulose.  Thus, it is unclear if each instance of the “isomaltulose” recited in claim 21 is the same as or different from each of the “isomaltulose” already recited in claim 18. Further claim 18 already recites that the non-crystalline phase comprises sucrose and it is unclear if each instance of the “sucrose” recited in claim 20 is the same as or different from that recited in claim 18.
Regarding claim 21, claim 21 recites “the total weight of the isomaltulose and sucrose in the fondant”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, claim 22, recites the limitation "the proportion of…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites “the total carbohydrate composition of the fondant”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, it is unclear if “(weight of total solids of the non-crystalline phase based on the total weight total solids of the carbohydrate in the fondant)” is required by claim since it is in parenthesis.  For examination purposes it has been interpreted as required by the claim.  
Regarding claim 22, claim 22 recites “the total weight total solids” and “the carbohydrate of the fondant” in line 3, There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 23, recites the limitation "the proportion of…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 recites “the crystals” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, it is unclear if “(weight total solids of the isomaltulose in the non-crystalline phase based on the total weight total solids of the carbohydrates in the non-crystalline phase)” is required by claim since it is in parenthesis.  For examination purposes it has been interpreted as required by the claim.
Regarding claim 24, recites “the non-crystalline phase contains at least 20% by weight isomaltulose” in line 2 and “the isomaltulose in the non-crystalline phase” in line 3, however claim 18 already recites that the non-crystalline phase contains “isomaltulose” it is unclear if the “isomaltulose” recited in claim 24 is the same as or different from that recited in claim 18.
Regarding claim 24, claim 24 recites “the total weight total solids” and “the carbohydrate of the fondant” in line 3, There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 25, claim 25 recites “the carbohydrate portion of the non-crystalline phase”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, claim 25 recites “the carbohydrate portion of the non-crystalline phase is at least 50% by weight of a mixture of isomaltulose and sucrose” claim 18 already recites that the non-crystalline phase comprises isomaltulose and sucrose and it is unclear if “a mixture of isomaltulose and sucrose” is the same as different from the isomaltulose and sucrose in the non-crystalline recited in claim 18.
Regarding claim 27, it is unclear if “(based on the total weight of the fondant)” is required by claim since it is in parenthesis.  For examination purposes it has been interpreted as required by the claim.  
Regarding claim 28, it is unclear if “(total weight thickening agent based on the total solids of the fondant)” is required by claim since it is in parenthesis.  For examination purposes it has been interpreted as required by the claim.  
Regarding claim 12 (renumbered claim 29), it is unclear if “(based on the total solids of the fondant)” is required by claim since it is in parenthesis.  For examination purposes it has been interpreted as required by the claim.  
Regarding claim 12 (renumbered claim 29), claim 12/29 recites “the total solids of the fondant” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.


Claims 18-22, 24-27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeo et al (JP H8-89175 translation) in view of Ergun in view of Perks et al (US 2009/0041919 A1).
Regarding claim 18, Takeo discloses a fondant comprising a sugar system comprising a first non-crystalline phase and a second crystalline phase, wherein the non-crystalline phase contains isomaltulose and sucrose (palatinose (which is another name for isomaltulose) syrup and sucrose solution) and the crystalline phase contains isomaltulose (the main raw material used in the present invention is palatinose) (the invention relates to a method for manufacturing fondant like confections where the main raw material is fed to an extruder and melted to which water is added to finely crystalize the main raw material and a sugar solution is added) (see Takeo Pg. 2, Means for Solving the Problems paragraph 2) (the main raw material used in the present invention is palatinose…for the sugar solution to be kneaded into the fine crystals of the main raw material one or more of the following substances is used: palatinose syrup, sucrose solution) (Pg. 2, Means for Solving the Problems paragraph 4). 
Claim 18 differs from Takeo in the recitation that the non-crystalline phase of the fondant is specifically between 0.87 and 0.95.
Ergun discloses that in fondant it is the liquid phase (non-crystalline phase) that governs water activity, and that the water content of the liquid phase, the dissolved solids concentration and the nature of the solutes found in the liquid phase determine the water activity of fondant (Pg. 172, right col, lines 1-6). Ergun also discloses that very soft fondant can have a water activity of greater than 0.88 and a soft fondant can have a water activity of 0.80 to 0.88 (Pg.167, Table 3). Since Ergun teaches that it is the liquid phase that governs the water activity it would have been obvious to one of ordinary skill in the art to modify the water activity of the non-crystalline phase of the fondant (liquid phase) to be 0.88 or greater as taught by Ergun to obtain a very soft fondant.
Additionally, Perks teaches that stable icings, toppings and fillings have increased microbial stability when the water activity is from 0.75-0.93, preferably 0.8-0.9 and that such an adjustment can be made by adjusting the sugar solids in the composition (abstract and paragraph [0013]).  It would have been obvious for the final fondant of Takeo, including the liquid non-crystalline phase to have a water activity of 0.8-0.9 as Perks teaches it was a preferred water activity to provide for microbial stability.  Furthermore, as Perks teaches that it was known to adjust the water activity by adjusting sugar solids content and as Takeo teaches of a sugar solution one of ordinary skill in the art would have a reasonable expectation of success.
Regarding claim 19, claim 19 is rejected for same reasons given above.
Regarding claim 20, and the proportion of isomaltulose to sucrose in the non-crystalline as 20:80 to 45:55 by weight of sucrose and isomaltulose (based on the total weight of the isomaltulose and sucrose in the non-crystalline phase), as discussed above, Takeo teaches the non-crystalline phase as one or more selected from a group including isomaltulose (palatinose) syrup and sucrose solution, thus the teachings of Takeo encompass or at least make obvious a non-crystalline phase comprising water, dissolved sucrose and isomaltulose. Takeo also discloses that the non-crystalline phase can be isomaltulose syrup (palatinose syrup) alone, and discloses that an exemplary isomaltulose (palatinose) syrup can comprise 14% palatinose and 2% sucrose (Pg. 3, Table 1), thus teaching a ratio of isomaltulose to sucrose of 7:1 (Pg. 4, Second and Third Embodiments of Working examples, Pg. 2 Means for solving the problems, paragraph 4). Takeo discloses that the non-crystalline phase can be a sucrose solution alone, therefore teaching a ratio of isomaltulose to sucrose of 0:1 (Pg.6, Fifth Embodiment of Working examples, Pg. 2 Means for solving the problems, paragraph 4). Therefore the prior art is seen to teach a range of ratios of isomaltulose to sucrose in the non-crystalline phase of 0:1 to 7:1, which range would include a ratio of isomaltulose to sucrose of 0.25:1 (1:4) and 0.83:1 (1:1.2).
Regarding claim 21 and the proportion of isomaltulose to sucrose in the fondant (based on the total weight of the isomaltulose and sucrose in the fondant) ranging from 25:75 to 85:15 (1:3 to 5.6:1), as discussed above it is unclear which isomaltulose the claim is referring to, the isomaltulose in the crystalline phase, non-crystalline phase or both, for examination purposes the isomaltulose has been interpreted as referring to the isomaltulose in the non-crystalline phase, since the non-crystalline phase comprises sucrose.  As discussed above in claim 20, Takeo teaches the non-crystalline phase as one or more selected from a group including isomaltulose (palatinose) syrup and sucrose solution, thus the teachings of Takeo encompass or at least make obvious a non-crystalline phase comprising water, dissolved sucrose and isomaltulose. Takeo also discloses that the non-crystalline phase can be isomaltulose syrup (palatinose syrup) alone, and discloses that an exemplary isomaltulose (palatinose) syrup  can comprise 14% palatinose and 2% sucrose (Pg. 3, Table 1), thus teaching a ratio of isomaltulose to sucrose of 7:1 (Pg. 3, Table 1, Pg. 4, Second and Third Embodiments of Working examples, Pg. 2 Means for solving the problems, paragraph 4). Takeo discloses that the non-crystalline phase can be a sucrose solution alone, therefore teaching a ratio of isomaltulose to sucrose of 0:1 (Pg.6, Fifth Embodiment of Working examples, Pg. 2 Means for solving the problems, paragraph 4). Therefore the prior art is seen to teach a range of ratios of isomaltulose to sucrose in the non-crystalline phase of 0:1 to 7:1, which range would include a ratio of isomaltulose to sucrose of 0.33:1 (1:3) and 5.6:1.
Regarding claim 22, Takeo in view of Ergun discloses that the proportion of the non-crystalline phase in the total carbohydrate composition of the fondant is from 23.7% to 65% by weight (here if the main raw material is palatinose it is preferred that the amount of sugar solution added by 23.7 -65% by weight (as solid content)) (Takeo Translation ‘175, Pg. 3, paragraph 5).
Regarding claim 24 and the non-crystalline phase containing at least 20% by weight isomaltulose (weight total solids of the isomaltulose in the non-crystalline phase based on the total weight total solids of the carbohydrates in the non-crystalline phase), as discussed above, Takeo teaches the non-crystalline phase as one or more selected from a group including isomaltulose (palatinose) syrup and sucrose solution, thus the teachings of Takeo encompass or at least make obvious a non-crystalline phase comprising water, dissolved sucrose and isomaltulose. Takeo also discloses that the non-crystalline phase can be isomaltulose syrup (palatinose syrup) alone, and discloses that an exemplary isomaltulose (palatinose) syrup  can comprise 14% palatinose and 2% sucrose (Pg.3, Table 1), thus teaching a ratio of isomaltulose to sucrose of 7:1 (Pg. 3, Table 1, Second and Third Embodiments of Working examples, Pg. 2 Means for solving the problems, paragraph 4). Takeo discloses that the non-crystalline phase can be a sucrose solution alone, therefore teaching a ratio of isomaltulose to sucrose of 0:1 (Pg.6, Fifth Embodiment of Working examples, Pg. 2 Means for solving the problems, paragraph 4). Therefore the prior art is seen to teach a range of ratios of isomaltulose to sucrose in the non-crystalline phase of 0:1 to 7:1, which range would include a ratio of isomaltulose to sucrose of 0.25:1 (1:4) and therefore is seen to suggest that the non-crystalline phase can comprise at least 20% by weight isomaltulose (1 part isomaltulose/ (1 part isomaltulose + 4 parts sucrose)= 1/5 = 20% isomaltulose).   
Regarding claim 25, Takeo in view of Ergun discloses that the carbohydrate portion of the non-crystalline phase comprises only a mixture of isomaltose and sucrose, therefore it is obvious that the carbohydrate portion of the non-crystalline phase is at least 50% by weight of a mixture of isomaltulose and sucrose.
Regarding claim 26, as Takeo teaches and makes obvious the use of a fondant composition wherein glucose syrup is not disclosed or taught as an ingredient, let alone a required ingredient, the formation of the product without said syrup would have been obvious.
Regarding claim 27, Takeo in view of Ergun teaches that the fondant can contain 10-18% water (Takeo translation ‘175, Pg. 3, paragraph 6).
Regarding claim 13 (renumbered claim 30), Takeo in view of Ergun discloses that the fondant can be used at a filling and therefore teaching that the fondant is filled in a foodstuff (Takeo Translation ‘175, Pg. 2, Description of related art, paragraph 4). 
Claims 23, 28, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeo et al (JP H8-89175 translation) in view of Ergun in view of Perks et al (US 2009/0041919 A1) in view of Walter et al (WO 2012/084148 with US 2013/0309370 A1 used as an English Language Equivalent).
Regarding claim 23, Takeo teaches that the crystalline phase comprises crystals of isomaltulose (crystalline palatinose). Claim 23 differs from Takeo in view of Ergun in the recitation that at least 80% by weight of the crystals in the crystalline phase have a granule size of at least 0.1mm.  
Walter teaches of forming a fondant with a crystalline isomaltulose wherein the crystalline isomaltulose is particularly preferred to be Palatinose™ PST-N, i.e. isomaltulose having a crystal partite size of 90%<0.7mm (abstract and paragraph [0015]). It would have been obvious to one of ordinary skill in the art for the crystalline isomaltulose of Takeo be one that was preferred for fondants, including Palatinose™ PST-N as shown by Walter. It is noted that Palatinose™ PST-N is the isomaltulose crystal source disclosed in the instant specification.
Regarding claim 28, claim 28 differs from Takeo in view of Ergun in the recitation that the fondant contains 0.01 to 0.6% by weight thickening agent 
Walter teaches of a fondant with crystalline isomaltulose and a non-crystalline syrup phase wherein the fondant comprisies 0.01-0.3% thickener by dry weight to prevent re-crystallization of the components and ensure flexibility and stability of the coating for longer periods of time (abstract and paragraph 0023). It would have been obvious for the fondant of Takeo to comprise 0.01-0.3% thickener by dry weight to prevent re-crystallization of the components and ensure flexibility and stability of the coating for longer periods of time in view of Walter. To use a known ingredient for its known and intended function would have been obvious and within the purview of one of ordinary skill in the art.
Regarding claim 12 (renumbered claim 29), the claim differs from Takeo in view of Ergun in the recitation that the fondant contains 0.01 to 3% by weight of at least one preservative approved for foodstuff, flavor or both.
Walter teaches of a fondant with crystalline isomaltulose and a non-crystalline syrup phase wherein the fondant comprisies 0.01-3% flavor by dry weight to provide a particularly balanced flavor profile (abstract and paragraph [0024]). It would have been obvious for the fondant of Takeo to comprise 0.01-3% flavor by dry weight to provide a particularly balanced flavor profile in view of Walter. To use a known ingredient for its known and intended function would have been obvious and within the purview of one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 9,943,085 in view of Ergun in view of Perks et al (US 2009/0041919 A1).
Regarding claim 18, ‘085 discloses a fondant comprising a sugar system comprising a first non-crystalline phase and a second crystalline phase, wherein the non-crystalline phase contains isomaltulose and sucrose and wherein the crystalline phase contains isomaltulose (‘085, claim 1), 
Claim 18 differs from ‘085 in the recitation that the water activity (awvalue) of the non-crystalline phase of the fondant is between 0.87 and 0.95.
Ergun discloses that in fondant it is the liquid phase (non-crystalline phase) that governs water activity, and that the water content of the liquid phase, the dissolved solids concentration and the nature of the solutes found in the liquid phase determine the water activity of fondant (Pg. 172, right col, lines 1-6). Ergun also discloses that very soft fondant can have a water activity of greater than 0.88 and a soft fondant can have a water activity of 0.80 to 0.88 (Pg.167, Table 3). Since Ergun teaches that it is the liquid phase that governs the water activity it would have been obvious to one of ordinary skill in the art to modify the water activity of the non-crystalline phase of the fondant (liquid phase) to be 0.88 or greater as taught by Ergun to obtain a very soft fondant.
Additionally, Perks teaches that stable icings, toppings and fillings have increased microbial stability when the water activity is from 0.75-0.93, preferably 0.8-0.9 and that such an adjustment can be made by adjusting the sugar solids in the composition (abstract and paragraph [0013]).  It would have been obvious for the final fondant of ‘085, including the liquid non-crystalline phase to have a water activity of 0.8-0.9 as Perks teaches it was a preferred water activity to provide for microbial stability.  
Regarding claim 19, claim 19 is rejected for the same reasons given above as for claim 18.
Regarding claim 20, ‘085 discloses that the proportion of isomaltulose to sucrose in the non-crystalline phase (based on the total weight of the isomaltulose and sucrose in the non-crystalline phase) ranges from 20:80, to 45:55 (‘085, claim 1)
Regarding claim 21, ‘085 discloses that the proportion of isomaltulose to sucrose in the fondant (based on the total weight of the isomaltulose and sucrose in the fondant) ranges from 25:75 to 85:15 (‘085, claim 2).
Regarding claim 22, ‘085 discloses the proportion of the non-crystalline phase in the total carbohydrate composition of the fondant (weight total solids of the non-crystalline phase based on the total weight total solids of the carbohydrate in the fondant) is from 30 to 70 % by weight (‘085, claim 3).
Regarding claim 23, ‘085 discloses that at least 80 % by weight of the crystals in the crystalline phase have a granule size of at least 0.1 mm (‘085, claim 4).
Regarding claim 24, ‘085 discloses that the non-crystalline phase contains at least 20% by weight isomaltulose (weight total solids of the isomaltulose in the non-crystalline phase based on the total weight total solids of the carbohydrates in the non-crystalline phase) (‘085, claim 1).
Regarding claim 25, ‘085 discloses that the carbohydrate portion of the non-crystalline phase is at least 50 % by weight of a mixture of isomaltulose and sucrose (’085, claim 5).
Regarding claim 26, ‘085 discloses that the fondant contains no more than 3 % by weight glycose syrup (‘085, claim 6).
Regarding claim 27, ‘085 discloses that the fondant contains 10 to 40 % by weight water (based on the total weight of the fondant) (‘085, claim 7).
Regarding claim 28, ‘085 discloses that the fondant contains 0.01 to 0.6 % by weight thickening agent (total weight thickening agent based on the total solids of the fondant) (‘085, claim 8)
Regarding claim 29 (12), ‘085 discloses that the fondant contains 0.01 to 3 % by weight of at least one preservative approved for foodstuff, at least one flavor, or both (based on the total solids of the fondant) (‘085, claim 9).
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,943,085 in view of Ergun in view of Perks et al (US 2009/0041919 A1) in view of Takeo et al (JP H8-89175 translation)
Regarding claim 30 (13), ‘085 does not specifically recite that the fondant is coated on, iced on or filled in a foodstuff.
Takeo discloses that the fondant can be used at a filling and therefore teaching that the fondant is filled in a foodstuff (Takeo Translation ‘175, Pg. 2, Description of related art, paragraph 4). Since Takeo teaches fondant is commonly used as a filing for foodstuff, it would have been obvious to one of ordinary skill in the art to use the fondant of claim ‘085 in view of Ergun in view of Perks as a filling in a foodstuff. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792